SUMMARY ORDER
Patricia J. Curto appeals from an order of the district court directing that her Federal Rule of Civil Procedure Rule 60(b) motion not be filed and that her papers be returned to her. We assume the parties’ familiarity with the facts, proceedings below, and specification of appellate issues and hold as follows.
While the district court’s ruling that Curto’s motion was time barred may prove to be correct on remand, the court lacked power to prevent Curto from filing a motion authorized by the Federal Rules of Civil Procedure. See Richardson Greenshields Secs., Inc. v. Lau, 825 F.2d 647, 652 (2d Cir.1987). Requiring that the district courts allow filing of even those motions that, on their face, may appear to lack merit is necessary to enable appellate review. See IBM v. Edelstein, 526 F.2d 37, 45 (2d Cir.1975). Because Curto has not questioned that portion of the district court’s order that required her to seek permission of the court before filing future motions, we do not disturb it.
We therefore vacate that portion of the district court order that prevented Curto from filing her Rule 60(b) motion and remand in order that the motion may be filed and addressed on its merits.